DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 05/26/2021. It is noted that in the amendments applicant has made changes in the claims. As amended, pending claims are 1-21.
Reason for allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 32 U.S.C. 102 or 103 would be proper.
Regarding claim 1, the best prior art, Sekine (US 2017/0108663), teaches every limitation which are positively recited in independent claim 1, including wherein the image-side surface of the seventh lens is concave (as shown in Table 1: surface 15* is the image-side surface of seventh lens, and it has a radius of curvature of 2.1731, which infers the image-side surface of the seventh lens is concave). However, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the details of claim 1, specifically including the limitation” the fourth lens having positive refractive power”. 
Claims 2-21 are dependent on claim 1, and are therefore are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872